                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JOSEPH GRIMES,                                     Case No. 16-cv-01488-WHO (RMI)
                                                      Plaintiff,
                                   8
                                                                                           REPORT OF PRO SE PRISONER
                                                v.                                         EARLY SETTLEMENT PROCEEDING
                                   9

                                  10    JOHN DUNLAP, et al.,
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          A settlement conference was held on February 26, 2019, and the results of that proceeding

                                  14   are indicated below:

                                  15          (1) The following individuals, parties, and/or representatives participated in the

                                  16              proceeding, and each possessed the requisite settlement authority:

                                  17              ( X ) Plaintiff, Joseph Grimes, Pro Se

                                  18              ( ) Warden or warden’s representative

                                  19              ( X ) Office of the California Attorney General, Trace Maiorino

                                  20              ( ) Other:

                                  21          (2) The following individuals, parties, and/or representatives did not appear:

                                  22          _____________________________________________________________________

                                  23          (3) The outcome of the proceeding was:

                                  24              ( ) The case has been completely settled. The parties agree that a proposed stipulated

                                  25      order for dismissal of this case will be filed with the Court on ________________.

                                  26              ( ) The case has been partially resolved and counsel for defendants shall file a joint

                                  27      stipulation regarding those claims which have been resolved. The issues outlined on the sheet

                                  28      attached remain for this Court to resolve.
                                   1            ( X ) The parties are unable to reach an agreement at this time.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 4/10/2019

                                   4
                                                                                     ROBERT M. ILLMAN
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        JOSEPH GRIMES,
                                   7                                                          Case No. 16-cv-01488-WHO (RMI)
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        JOHN DUNLAP, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on April 10, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Joseph Grimes ID: D72759
                                       1622 Navarro Avenue
                                  20   Pasadena, CA 91103
                                  21

                                  22   Dated: April 10, 2019

                                  23
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25
                                                                                          By:________________________
                                  26                                                      Gloria Knudson, Deputy Clerk to the
                                  27                                                      Honorable ROBERT M. ILLMAN

                                  28
                                                                                          3
